Citation Nr: 1445202	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Columbus Community Hospital in Columbus, Nebraska from November 20, 2010, to November 21, 2010. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1956.  The Veteran died in December 2010 during the pendency of this appeal; and the appellant, the Veteran's brother, is the designee and primary next of kin.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of an April 2011 determination by the Department of Veterans Affairs Medical Center in Nebraska-Western Iowa Health Care System.  

In June 2012, the appellant presented testimony before the undersigned, and a copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2012 hearing, the appellant and his representative referenced a CD of the 911 call made by a nurse at the VA medical center in Des Moines, Iowa to the 911 call center in Columbus, Nebraska on behalf of the Veteran prior to his admission to the Columbus Community Hospital in Columbus, Nebraska.  The appellant and his representative indicated that they would submit the CD with a waiver of AOJ consideration.  To date, the evidence has not been received.  To afford the appellant all benefit of the doubt, the Board will remand this matter to obtain this important evidence.   
Accordingly, the case is REMANDED for the following actions:

1. With any necessary from the assistance from the appellant, obtain the CD of the 911 call from a nurse at the VA medical center in Des Moines, Iowa to the 911 call center in Columbus, Nebraska on behalf of the Veteran prior to his admission to the Columbus Community Hospital in Columbus, Nebraska.  

If the AOJ is unable to secure this evidence, it must notify the appellant and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the appellant that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2013).

2. Then, after ensuring any other necessary development has been completed, readjudicate the appellant's claim.  If action remains adverse to the appellant, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



